DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Hall et al., U.S. 7,886,825 in view of Ross et al., U.S. 8,448,703.
Van Hall et al. discloses a fluid sampling tool comprising: a packer assembly (fig 8, 160) that includes one or more inflatable packers (packers 160 appear to be inflatable) and one or more exhaust ports (at valve 315, 371); a multi-chamber section (380) that includes one or more sample chambers (320, col. 17, line 5); at least two storage sections (350; col. 16, line 51; sections 301, 302, 303) that each contain a storage tank, wherein each storage tank holds a stimulation fluid (reactants; col. 17, lines 7-9); a channel (381; col. 17, lines 1-7) that connects the packer assembly (fig 8, 160), the multi-chamber section (380), and the at least two storage sections (350); and a pump (305)  that is configured to move the stimulation fluid through the channel to the packer assembly and out the one or more exhaust ports (col. 17, lines 16-28).
Although the packers appear to be inflatable the reference is relatively silent.
Ross et al. teaches use of a formation sampler having well known inflatable parkers (fig 2, 24a; col. 5 lines 34-36).
It would have been obvious to one having ordinary skill in the art at the time of the invention to make use of inflatable packers on wireline tool samplers to eliminate the need for equipment necessary for axial compressible packers.
Van Hall et al. discloses each storage tank (301, 302, 303) holds the stimulation fluid or a second stimulation fluid (col. 17, lines 9-12).
Van Hall et al. discloses the stimulation fluid includes one or more inhibitors (changes created via the exothermic reaction; col. 17, lines 9-12).
Van Hall et al. discloses the stimulation fluid etches (col. 17, lines 34-37) at least one wormhole into a formation.
Van Hall et al. discloses the stimulation fluid includes HCL, H2SO4, Alkaline Surfactant Polymers, or viscosity reducers (col. 2, lines 38-59; acid-based reactants creating heat would reduce viscosity of fluids; col. 6, lines 30-37).
Van Hall et al. discloses the packer assembly (160) isolates a zone (at 371, fig 8) of interest with the packers.
Van Hall et al. discloses the packer assembly is further configured to remove fluid from the zone of interest (col. 17, lines 25-28).
Van Hall et al. discloses the packer assembly is further configured to add (col. 17, lines 25-28) the stimulation fluid to the zone of interest.
Van Hall et al. discloses fluid is stored in the one or more sample chambers (320).
Van Hall et al. discloses a method for performing a stimulation operation (col. 2, lines 26-27; the injection) comprising: disposing a fluid sampling tool (fig 8; 10b) into a well; moving the fluid sampling tool to a zone of interest; isolating (160) the zone of interest with a packer assembly on the fluid sampling tool; performing a first pressure draw down and a first pressure build up (col. 9, lines 60-65; the plurality of injections steps creates build up and draw down); performing an injectivity test; placing a stimulation fluid (the reactant) into the zone of interest; performing a section pressure draw down and a second pressure build up (col. 9, lines 49-59); and performing a sampling process (col. 9, line 66 – col. 10, line 5).
Van Hall et al. discloses performing a clean up period (col. 17, lines 29-37) in which a fluid from a formation is captured by the fluid sampling tool (col. 18, lines 16-20).
Van Hall et al. discloses measuring a hydrocarbon contamination level (col. 14, lines 59-64) in the fluid.
Van Hall et al. discloses comparing the first pressure draw down and the first pressure build up to the second pressure draw down and the second pressure build up to determine a reservoir enhancement (col. 9, line 67 – col. 10, line 10; the optimum injection procedure) from the stimulation fluid in the zone of interest.
Van Hall et al. discloses placing a stimulation fluid into the zone of interest includes moving the stimulation fluid from a storage tank (350) within the fluid sampling tool to the zone of interest through the packer assembly (at 315).
Van Hall et al. discloses the stimulation fluid etches (col. 17, lines 34-37) into a formation.
Van Hall et al. discloses the formation is an ultra-tight formation (col. 15, lines 4-9; the rock formation).
Van Hall et al. discloses placing the stimulation fluid into the zone of interest is performed during a soaking time (col. 15, lines 17-22), wherein the soaking time is a time in which the stimulation fluid is exposed to a formation.
Van Hall et al. discloses monitoring a pressure fall-off response (col. 15, lines 18-20) during the soaking time.
Van Hall et al. discloses the zone of interest is a tight formation (col. 15, lines 4-9; the rock formation).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037. The examiner can normally be reached Weekdays; 9:00-5:00, est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Fuller Robert can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
1 July 2022
/KENNETH L THOMPSON/Primary Examiner, Art Unit 3676